Title: From John Adams to United States Senate, 2 March 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
March 2d. 1801

I nominate the following List of Promotions and Appointments in the Army
First Regiment of Artillerists and Engineers.
Lieutenant Peter Talman Captain vice Elliott resigned.
Prescott Barron of Rhode Island, Surgeon’s Mate
Second Regiment of Artillerists and Engineers.
Lieutenant John Hancock Captain vice Eddins resigned
Moses Swett of Vermont, Lieutenant vice Hancock promoted.
Stephen Thomas of Massachusetts, Surgeon’s Mate.
First Regiment of Infantry.
First Lieutenant Meriwether Lewis Captain vice Prior deceased
Van Bennet of Virginia, Second Lieutenant.
Charles Blake of Massachusetts, Surgeon’s Mate.
Ebenezer Lawrence of Massachusetts, Ditto.
Second Regiment of Infantry.
Second Lieutenant Seymour Renick First Lieutenant vice Rand resigned.
Levi Alexander, Second Lieutenant vice Renick promoted
John H. Douglass of New York, Surgeon’s Mate.
Edward Reynolds of Maryland, Ditto.
Third Regiment of Infantry.
Captain Isaac Guion Major vice Cass resigned.
Reuben Everitt of North Carolina, Surgeon’s Mate.—

John Adams